Exhibit 10.1

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

This Sixth Consolidated Amendatory Agreement (“Amendment”) is made and entered
into as of May 24, 2010, by and between WELLS MID-HORIZON VALUE - ADDED FUND I,
LLC, a Georgia limited liability company, whose address is 6200 The Corners
Parkway, Suite 250, Norcross, Georgia 30092 (“Borrower”), and BANK OF AMERICA,
N.A., a national banking association (as successor by merger to LaSalle Bank
National Association), whose place of business is Bank of America Plaza, Suite
600, 600 Peachtree Street, N.E., Atlanta, Georgia 30308, Attn: Commercial Real
Estate Banking (“Administrative Agent”);

W I T N E S S E T H :

WHEREAS, Administrative Agent, certain other financial institutions from time to
time party thereto (“Lenders”), and Borrower, have entered into that certain
Credit Agreement dated as of June 30, 2006, as amended by that certain First
Consolidated Amendatory Agreement dated as of November 21, 2008, by and between
Administrative Agent and Borrower, as further amended by that certain Second
Consolidated Amendatory Agreement dated as of June 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Third
Consolidated Amendatory Agreement dated as of September 30, 2009, by and between
Administrative Agent and Borrower, as further amended by that certain Fourth
Consolidated Amendatory Agreement dated as of December 4, 2009, by and between
Administrative Agent and Borrower, and as further amended by that certain Fifth
Consolidated Amendatory Agreement dated as of February 24, 2010, by and between
Administrative Agent and Borrower (as amended and as it may hereafter be further
amended, modified, supplemented, restated, extended, or renewed and in effect
from time to time, the “Credit Agreement”), which Credit Agreement sets forth
the terms and conditions of a loan from Administrative Agent and Lenders to
Borrower an the original principal amount up to Twenty-Five Million and No/100
Dollars ($25,000,000.00) (the “Loan”);

WHEREAS, the Loan is evidenced by that certain Note dated as of June 30, 2009
and, potentially, certain additional Notes upon and of such other date that any
additional financial institution becomes a Lender under the Credit Agreement,
executed by Borrower and payable to the order of each Lender in the aggregate
principal face amount of Twenty-Five Million and No/100 Dollars ($25,000,000.00)
(such notes, as they may hereafter be renewed, extended, supplemented, increased
or modified in effect from time to time, and all other notes given in
substitution therefor, or in modification, renewal or extension thereof, in
whole or in part, are hereinafter collectively called the “Note”);

WHEREAS, to secure, inter alia, the Loan, Borrower or one or more of its
Subsidiaries (as defined in the Credit Agreement) has made, executed, and
delivered to Administrative Agent for the benefit of Lenders one or more
mortgages, deeds of trust, leasehold mortgages or similar security instruments
granting Administrative Agent a lien on certain real property owned, directly or
indirectly, by Borrower or such Subsidiary (each such security instrument, as so
amended, and as it may hereafter be renewed, extended, supplemented, increased
or modified and in effect from time to time, and all other security instruments
given in substitution therefor, or in modification, renewal or extension
thereof, in whole or in part, is herein called the “Mortgage”);

WHEREAS, the Loan, as extended, matures on May 30, 2010, unless extended as
provided therein and Borrower, Administrative Agent and Lenders desire to
confirm the extension in accordance with the terms thereof and make certain
other amendments to the Credit Agreement; and

WHEREAS, Administrative Agent and Lenders have agreed to amend the Credit
Agreement and the other Loan Documents as hereinafter provided.

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises, the mutual covenants contained
herein, and the sum of Ten and No/100 Dollars ($10.00), paid in hand by each
party to the other, the receipt, adequacy and sufficiency of all of which are
hereby acknowledged, the parties agree as follows:

1.        Amendment of Credit Agreement.  The Credit Agreement is hereby amended
as follows:

 (a)      The definition of “Company Portfolio Requirements” is hereby deleted
in its entirety and all provisions or conditions of the Credit Agreement
referring to the Company Portfolio Requirements are deleted and of no further
force or effect.

 (b)      The definition of “Termination Date” set forth in Section 1.1 of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 Termination Date means the earlier to occur of (a) November 30, 2010 or
(b) such other date on which the Commitments terminate pursuant to Section 6 or
Section 13.

 (c)      Section 2.6 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 2.6      Extension of Scheduled Termination Date.  Contemporaneously herewith
the scheduled Termination Date has been extended to November 30, 2010 (the
“Extended Termination Date”), and Borrower acknowledges and agrees that Borrower
has no further extension options under the Loan.

 (d)      Section 6.4 of the Credit Agreement is hereby deleted in its entirety
and replaced with the following:

 6.4      Repayments.  In addition to monthly payments of interest required by
the Loan Documents, principal payments in the amount of $16,033.16 shall be due
and payable on the first day of each month commencing on December 1, 2009
through May 1, 2010, thereafter in addition to monthly payments of interest
required by the Loan Documents, principal payments in the amount of $15,048.45
shall be due and payable on the first day of each month commencing on June 1,
2010. The entire principal balance under the Loan then unpaid shall be due and
payable on the Termination Date or, if applicable, the Extended Termination
Date.

 (e)      Section 11.14.1 and Section 11.14.2 of the Credit Agreement and
Section 3 of the Fourth Amendment are hereby amended by deleting said Sections
in their entirety and substituting in place and instead thereof the following:

 11.14.1 Maximum Leverage Ratio.  As determined as of the last day of each of
the Company’s Fiscal Quarters commencing with Company’s Fiscal Quarter ending
June 30, 2010, the Company and its Subsidiaries shall not permit the ratio
(expressed as a percentage) of the Total Debt outstanding under the Loan to the
aggregate MAI “as is” appraised value of the Mortgage Collateral based on an
appraisal provided to Administrative Agent in accordance with Section 2.8 of the
Credit Agreement, as reviewed, adjusted and accepted by Administrative Agent, to
exceed seventy percent (70%). If at any time said ratio, as calculated by
Administrative Agent in accordance with this Section 11.14.1, exceeds seventy
percent (70%), Borrower shall pay to Administrative Agent on demand a principal
payment sufficient to reduce said loan-to-value to not more than seventy percent
(70%).

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 2



--------------------------------------------------------------------------------

Section 11.14.2 Minimum Net Operating Income to Interest Expense Ratio.    As
determined as of the last day of each of its Fiscal Quarters commencing with
Company’s Fiscal Quarter ending June 30, 2010, the Company and its Subsidiaries
shall not permit the ratio of (x) their Net Operating Income for the applicable
Fiscal Quarter from the Mortgage Collateral to (y) the aggregate of all
interest, charges and similar expenses paid by the Company and its Subsidiaries
to Administrative Agent or any Lender during such Fiscal Quarter in connection
with borrowed money (or the deferred purchase price of assets that are treated
as interest in accordance with GAAP) secured by the Mortgage Collateral, to be
less than 1.50 to 1.00.

Commencing with Fiscal Quarter ending June 30, 2010 and at all times thereafter,
Borrower shall be in compliance with the covenants set forth in said Sections
11.14.1 and 11.14.2.

(f)      Section 11.14.3 is hereby deleted in its entirety and substituted in
place and in stead thereof is the following:

The Company and its Subsidiaries shall not create, incur, assume or suffer to
exist any Debt secured by the Mortgage Collateral or cause or
permit any mortgage, deed to secure debt or security agreement to convey or
encumber any of the Mortgage Collateral other than the Liens in favor of Lenders
securing the Loan.

(g)      Sections 11.14.4 and 11.14.5 of the Credit Agreement are hereby deleted
in their entirety.

(h)      Exhibit B of the Credit Agreement is hereby deleted in its entirety and
substituted in place and in stead thereof is Exhibit B attached hereto and
incorporated herein by reference.

(i)      Notwithstanding anything to the contrary set forth in the Credit
Agreement or the other Loan Documents, Borrower and Administrative Agent hereby
acknowledge and agree that the outstanding principal balance under the Loan is
$22,056,703.80, and Borrower is not entitled to receive any additional advances
under the Loan.

(j)      That certain Deposit Account Control Agreement dated as of June 30,
2006, is hereby terminated and of no further force or effect.

2.      Amendment of Loan Documents.  The Loan Documents are further amended
hereby such that all references therein to the “Note”, the “Credit Agreement”,
the “Mortgage”, and the “Loan Documents” shall be deemed to include all
amendments and modifications thereto (including, without limitation, this
Amendment), as may now exist or as may be hereafter executed by Borrower and
Administrative Agent.

3.      Representations and Warranties.  To induce Administrative Agent and the
Lenders to execute, deliver, and perform this Amendment, Borrower warrants and
represents to Administrative Agent and the Lenders (which representations and
warranties shall survive the termination of this Amendment) that:

 

3.1      

This Amendment is not being made or entered into with the actual intent to
hinder, delay, or defraud any entity or person, and after giving effect to the
indebtedness and obligations, direct and contingent, represented by this
Amendment and the Loan Documents and the consummation of the transactions
contemplated hereby, Borrower and each Owner are solvent, having assets of a
fair saleable value which exceed the amount required to pay such parties debts
as they become absolute and matured (including contingent, subordinated,
unmatured and unliquidated liabilities), and Borrower and each Owner are able

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 3



--------------------------------------------------------------------------------

 

to, and anticipate that it or he will be able to, meet its or his debts as they
mature and have adequate capital to conduct the business in which it or he is or
proposes to be engaged.

 

3.2

Borrower is a limited liability company duly organized, validly existing and in
good standing under the laws of the State of Georgia. Borrower is duly
authorized to execute, deliver and perform this Amendment and all other
documents executed in connection herewith, and all company action on its part
required for the execution, delivery and performance thereof has been duly
taken.

 

3.3

No Proceeding (as defined below) or an attempt to take advantage of any other
debtor relief law, has been instituted or threatened by or against Borrower or
any Owner.

 

3.4

The execution of this Amendment by Borrower and the performance by Borrower of
its obligations hereunder will not violate or result in a breach or constitute a
default under any agreements to which any of them are a party, under any
organizational or governing documents, or under any law, regulation or order or
decree of any court or other governmental instrumentality.

 

3.5

All information provided by Borrower to Administrative Agent prior to the date
of this Amendment, including, without limitation, all financial statements,
balance sheets, and cash flow statements, was, at the date of delivery, and is,
as of the date hereof, true and correct in all respects. Borrower recognizes and
acknowledges that Administrative Agent and the Lenders are entering into this
Amendment based in part on the financial information provided to Administrative
Agent by them and that the truth and correctness of that financial information
is a material inducement to Administrative Agent and the Lenders in entering
into this Amendment. During the term of this Amendment, Borrower agrees to
advise Administrative Agent promptly in writing of any and all new information,
facts, or occurrences which would in any way materially supplement, contradict,
or affect any financial statements, balance sheets, cash flow statements, or
similar items furnished to Administrative Agent.

 

3.6

No default or event which, with the giving of notice or passage of time or both,
would constitute a default has occurred or currently exists under any of the
Loan Documents.

 

3.7

Each of the representations and warranties set forth in the Loan Documents is
true and correct in all material respects on and as of the date hereof as if
made on the date hereof (except to the extend stated to relate to a specific
earlier date, in which case such representations and warranties shall be true
and correct as of such earlier date).

 

3.8

Lender has a valid and perfected security interest in and to the Mortgage
Collateral.

 

3.9

The Note is not subject to any credits, charges, claims, or rights of offset or
deduction of any kind or character whatsoever by Borrower or any party other
than the Lenders.

4.        Distributions.  Until the expiration or termination of the Commitments
and thereafter until all obligations under the Loan Documents are paid in full,
Borrower shall not, and shall not permit any Owner, to (i) declare or pay any
dividends or other distributions (in cash or otherwise) to holders of its
Capital Securities or other equity interests therein, now or hereafter
outstanding, or (ii) purchase, redeem, retire or otherwise acquire for value any
of its own Capital Securities or other equity interests, now or hereafter
outstanding.

5.        General Release; Waiver of Claims.  In consideration of, inter alia,
Administrative Agent and the Lenders’ agreement to enter into this Amendment,
Borrower and Owners agree not to sue upon or prosecute, and hereby release and
discharge Administrative Agent and each Lender from, any and all claims and
causes of action, in tort or contract or of any other kind or character, whether
known or unknown and whether now existing or hereafter arising, that have at any
time been owned, or that are hereafter owned, that arise out of any one or more

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 4



--------------------------------------------------------------------------------

circumstances or events that occurred prior to the date hereof, including
without limitation, any usury claims, or any remedy available under the Loan
Documents or otherwise. Moreover, Borrower and Owners waive any and all claims
now or hereafter arising from or related to any delay by Administrative Agent or
any Lender in exercising any rights or remedies under the Loan Documents,
including, without limitation, any delay in foreclosing any collateral securing
the Loan. Borrower and Owners expressly acknowledge and agree that the release
of Administrative Agent and the Lenders, as set forth in this Section 5, is not
and shall not be construed as an admission of wrongdoing, liability or
culpability on the part of Administrative Agent or any Lender, or as an
admission by Administrative Agent or any Lender of the existence of any claims
of any of Borrower or Owners against Administrative Agent or any Lender.
Borrower and Owners further acknowledge that, to the extent that any such claims
may exist, they are speculative and not liquidated. In any event, Borrower and
Owners acknowledge and agree that the value to Borrower and Owners of
Administrative Agent and Lenders’ covenants and agreements as set forth in this
Amendment are in excess of, and constitutes more than, “reasonably equivalent
value” for any and all claims and liabilities released by Borrower and Owners
hereunder. For purposes of this Section 5 “Administrative Agent” and “Lender”
shall include Administrative Agent or each Lender as applicable
their affiliates, subsidiaries, shareholders and “controlling persons” (within
the meaning of the federal securities laws), and their respective successors and
assigns and each of their respective directors, shareholders, officers, agents,
servants, employees, attorneys, financial advisors, branches, affiliates,
subsidiaries, predecessors, successors and assigns and all persons, firms,
corporations, and other representatives and organizations acting on any of their
behalves in their capacities as such.

The provisions of this paragraph shall survive the termination of this Amendment
and the Loan Documents.

6.        Bankruptcy.

 (a)      In entering into this Amendment, Borrower, Administrative Agent and
Lenders hereby stipulate, acknowledge and agree that Administrative Agent and
Lenders gave up valuable rights and agreed to extend the Termination Date of the
Loan in exchange for the promises, representations, acknowledgments and
warranties of Borrower as contained herein and that Administrative Agent and
Lenders would not have entered into this Amendment but for such promises,
representations, acknowledgments, agreements, and warranties, all of which have
been accepted by Administrative Agent and the Lenders in good faith, the breach
of which by Borrower in any way, at any time, now or in the future, would
admittedly and confessedly constitute cause for dismissal of any such bankruptcy
petition pursuant to 11 U.S.C. § 1112(b).

 (b)      As additional consideration for Administrative Agent and Lenders
agreeing to extend the Termination Date of the Loan, Borrower and the Owners
agrees that in the event a bankruptcy petition under any Chapter of the
Bankruptcy Code (11 U.S.C. §101, et seq.) is filed by or against Borrower or any
Owner at any time after the execution of this Amendment, Administrative Agent
shall be entitled to the immediate entry of an order from the appropriate
bankruptcy court granting Administrative Agent complete relief from the
automatic stay imposed by §362 of the Bankruptcy Code (11 U.S.C. §362) to
exercise its foreclosure and other rights, including, but not limited to,
obtaining a foreclosure judgment and foreclosure sale, upon the filing with the
appropriate court of a motion for relief from the automatic stay with a copy of
this Amendment attached thereto. Borrower and the Owners specifically agree
(i) that upon filing a motion for relief from the automatic stay, Administrative
Agent shall be entitled to relief from the stay without the necessity of an
evidentiary hearing and without the necessity or requirement of Administrative
Agent to establish or prove the value of any property, the lack of adequate
protection of its interest in the property, or the lack of equity in the
property; (ii) that the lifting of the automatic stay hereunder by the
appropriate bankruptcy court shall be deemed to be “for cause” pursuant to
§362(d)(1) of the Bankruptcy Code (11 U.S.C. §362(d)(1)); and (iii) that neither
Borrower nor and Owner will directly or indirectly oppose or otherwise defend
against Administrative Agent’s efforts to gain relief from the automatic stay.
Any contrary action taken by Borrower or any Owner with respect to the matters
set forth in this sub-section (b) shall be deemed to be in bad faith and is
agreed to constitute violations of Federal Rules of Civil Procedure 11

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 5



--------------------------------------------------------------------------------

and Bankruptcy Rule 9011. This provision is not intended to preclude Borrower
and/or any Owner from filing for protection under any Chapter of the Bankruptcy
Code. The remedies prescribed in this paragraph are not exclusive and shall not
limit Administrative Agent’s or the Lenders’ rights under the Loan Documents,
this Amendment or under any law.

 (c)      Borrower and Owners are sophisticated real estate developers and have
been represented by independent counsel in negotiating and entering into this
Amendment, and agreeing to the waivers set forth in this Section 6, and all of
the above terms and conditions have been freely bargained for and are all
supported by reasonable and adequate consideration and the provisions herein are
material inducements for Administrative Agent and the Lenders entering into this
Amendment.

 (d)      For the purposes of this Section 6, a “Proceeding” shall mean: (a) any
voluntary or involuntary case, action or proceeding before any court or other
governmental authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
its creditors, generally or any substantial portion of its creditor; undertaken
under U.S. Federal, state, or foreign law, including the Bankruptcy Code.

 (e)      The provisions of this Section 6 shall survive the expiration or
earlier termination of this Amendment.

7.        Taking Possession or Control of the Property; Appointment of
Receiver.  As a matter of right without regard to the adequacy of the security
or the solvency of Borrower, or any Owner, and to the extent permitted by
applicable law without notice to Borrower or Owners, upon a default under this
Amendment or under the Loan Documents, Administrative Agent shall be entitled,
upon application to a court of competent jurisdiction, to the immediate
appointment of a receiver for all or any part of any Mortgage Collateral and the
rents, issues, profits, revenues, income or other benefits of all or any part of
the Mortgage Collateral, whether such receivership may be incidental to a
proposed sale of any part of the Mortgage Collateral or otherwise, and Borrower
and Owners hereby consent to the appointment of such a receiver and agree that
such receiver shall have all of the rights and powers granted to Administrative
Agent pursuant to the Loan Documents. In addition, to the extent permitted by
applicable law, and with or without the appointment of a receiver, or an
application therefor, upon a default under this Amendment or the Loan Documents,
Administrative Agent may (a) enter upon, and take possession of, and Borrower
and Owners shall surrender actual possession of, the Mortgage Collateral or any
part thereof, without notice to Borrower or Owners and without bringing any
legal action or proceeding, or, if necessary by force, legal proceedings,
ejectment or otherwise, and (b) remove and exclude Borrower, Owners and their
agents and employees therefrom.

8.        Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which, when so executed and delivered, shall be deemed to be an original and all
of which counterparts, taken together, shall constitute but one and the same
instrument; and any signature page from any such counterpart or any electronic
facsimile thereof may be attached or appended to any other counterpart to
complete a fully executed counterpart of this Agreement and any telecopy or
other facsimile transmission of any signature shall be deemed an original and
shall bind such party.

9.        Costs and Expenses.  Borrower agrees to pay on demand all reasonable
out-of-pocket costs and expenses of Administrative Agent and Lenders in
connection with the preparation, execution, delivery and enforcement of this
Amendment, and any other transactions contemplated hereby, including, without
limitation, the reasonable fees and out-of-pocket expenses of legal counsel to
Administrative Agent and Lenders, and Borrower agrees to take such further
action as Administrative Agent shall reasonably request in connection herewith
to evidence the amendments herein contained to the Loan Documents.

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 6



--------------------------------------------------------------------------------

10.        Governing Law.  This Amendment shall be governed by, and construed in
accordance with, the laws of the State of Illinois.

11.        Binding; Successors and Assigns.  This Amendment shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto.

12.        Ratification.  The Loan Documents, as herein amended, remain in full
force and effect in accordance with their respective terms, and Borrower and
Administrative Agent hereby ratify and affirm the same. Borrower acknowledges
that it is fully obligated under the terms of the Loan Documents, that it has no
offsets or defenses with respect to its obligations thereunder, and that it has
no claims or counterclaims against Administrative Agent or any of the Lenders,
whether related to the Loan or otherwise.

13.        No Novation.  Borrower, Administrative Agent, and Lenders hereby
agree that nothing herein or in the other Loan Documents, as modified hereby,
shall in any way waive Administrative Agent’s or Lenders’ rights, powers or
remedies under the Loan Documents; (ii) shall in any way limit, impair or
prejudice Administrative Agent or Lenders from exercising any past, present or
future right, power or remedy from and after the date hereof under the Loan
Documents; and (iii) shall not constitute or be deemed to be a novation of the
indebtedness evidenced and secured by the Loan Documents.

14.        Credit Verification.  Each legal entity obligated under the Loan,
whether as Borrower, an Owner, a general partner of an Owner or in any other
capacity, hereby authorizes Administrative Agent to check any credit references
and obtain credit reports from credit reporting agencies of Administrative
Agent’s choice in connection with any monitoring, collection or future
transaction concerning the Loan, including any modification, extension or
renewal of the Loan.

15.        Incorporation of Recitals.  The recitals set forth at the beginning
of this Amendment are confirmed by the parties as true and correct and are
incorporated herein by reference. The recitals are a substantive, contractual
part of this Amendment.

16.        Conditions Precedent.  The conditions precedent to the effectiveness
of this Amendment and the closing the loan modification contemplated by this
Amendment are set forth in that certain Closing Requirements and Checklist –
Sixth Loan Modification, which lists items required by Administrative Agent for
the closing of said modification of the Loan.

[Remainder of page intentionally left blank]

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 7



--------------------------------------------------------------------------------

  IN WITNESS WHEREOF, Borrower and Administrative Agent have executed and sealed
this Amendment as of the day and year first above written.

 

BORROWER:

WELLS MID-HORIZON VALUE-ADDED FUND I,

LLC, a Georgia limited liability company

By:

 

Wells Investment Management Company, LLC,

its Manager

 

By: /s/ Kevin A. Hoover            (Seal)

   

     Kevin A. Hoover

   

     President

 

 

[Signatures continued on following page]

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 8



--------------------------------------------------------------------------------

[Signatures continued from previous page]

 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Administrative Agent

By:

 

 /s/ Lissette Rivera-Pauley                

 

Lissette Rivera-Pauley

 

Senior Vice President

 

[BANK SEAL]

 

 

[Signatures continued on following page]

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 9



--------------------------------------------------------------------------------

The undersigned is the sole “Lender” under the Credit Agreement and pursuant to
Section 15.1 of the Credit Agreement hereby consents to the foregoing Amendment.

Executed under seal as of the date of the Amendment.

 

LENDER:

BANK OF AMERICA, N.A., a national banking association (as successor by merger to
LaSalle Bank National Association), as Lender

By:

 

 /s/ Lissette Rivera-Pauley                

 

Lissette Rivera-Pauley

 

Senior Vice President

 

[BANK SEAL]

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 10



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

To: Bank of America, N.A., as Administrative Agent

Please refer to the Credit Agreement dated as of June 30, 2006 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Wells Mid-Horizon Value-Added Fund I, LLC (the “Company”),
various financial institutions and Bank of America, N.A., as Administrative
Agent. Terms used but not otherwise defined herein are used herein as defined in
the Credit Agreement.

I.      Reports. Enclosed herewith is a copy of the [annual audited/quarterly]
report of the Company as at                                 , 20    (the
“Computation Date”), which report fairly presents in all material respects the
financial condition and results of operations of the Company as of the
Computation Date and has been prepared in accordance with GAAP consistently
applied.

II.      Financial Tests. The Company hereby certifies and warrants to you that
the following is a true and correct computation as at the Computation Date of
the following ratios and/or financial restrictions contained in the Credit
Agreement. [Please attach all relevant calculations as schedule(s) to this
certificate.]

 

A.   

Section

11.14.1

 

Maximum Leverage Ratio (on and after the Financial

Covenant Start Date)

                                      (1)  

Total Debt under the Loan as of the last day of such Fiscal Quarter

     $                  (2)  

As of the last day of such Fiscal Quarter, for each Real Property

Asset pledged as Mortgage Collateral, the most current “as is”

Appraised Value for each such Real Property Asset

 

(a)    [Description of Real Property Asset]

(b)    [Description of Real Property Asset]

    

$            

$            

                               (3)  

Sum of (2)(a) through (2)(b) – Mortgage Collateral Asset Value

     $                                            (4)  

Ratio of (1) to (3) (expressed as a percentage)

                  %                                (5)  

Maximum allowed percentage

     70.000%                           B.   

Section

11.14.2

 

Minimum Net Operating Income to Interest Expense Ratio

(on and after the Financial Covenant Start Date)

            (1)  

Net Operating Income for the Company and its Subsidiaries

from Mortgage Collateral for such Fiscal Quarter

     $                                      

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 11



--------------------------------------------------------------------------------

     (2)   

Aggregate amount of all interest, charges and similar expenses paid by the
Company and its Subsidiaries to a Lender under the Credit Agreement) during such
Fiscal Quarter in connection with borrowed money (or the deferred purchase price
of assets that are treated as interest in accordance with GAAP) secured by the
Mortgage Collateral

     $______                                 (3)   

Ratio of (1) to (2)

     ______ to 1.00                       (4)   

Minimum required ratio

     1.50 to 1.00                         

[Please attach all relevant calculations as schedule(s) to this certificate.]

The Company further certifies to you that no Event of Default or Unmatured Event
of Default has occurred and is continuing.

The Company has caused this Certificate to be executed and delivered by its duly
authorized officer on                            , 20    .

 

WELLS MID-HORIZON VALUE-ADDED FUND I, LLC,

a Georgia limited liability company

By:

 

Wells Investment Management Company, LLC,

Its Manager

By:                                                                       
                  

Name:

Title:

 

WELLS MID-HORIZON VALUE ADDED FUND I

SIXTH CONSOLIDATED AMENDATORY AGREEMENT

PAGE 12